Summit App. No. 23840, 2008-Ohio-1909. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issues stated at page 1 of the court of appeals’ Journal Entry file June 11, 2008:
“1) Does Old Chief v. United States (1997), 519 U.S. 172, apply to Ohio, state law, criminal prosecutions?
“2) Are parties required to object to avoid waiver of criminal sentencing issues on appeal?
“3) Is the issue of merger waived if a trial court imposes concurrent sentences?”
O’Connor, J., would certify only the first issue.
O’Donnell and Lanzinger, JJ., dissent.
The conflict cases are State v. Simms, Hamilton App. Nos. C-030138 and C-030211, 2004-Ohio-652, State v. Winn, 173 Ohio App.3d 202, 2007-Ohio-4327, State v. Taylor, Washington App. No. 07CA29, 2008-Ohio-484, State v. Fischer (1977), 52 Ohio App.2d 53, State v. Reid, Cuyahoga App. No. 83206, 2004-Ohio-2018, and State v. Hatfield, Ashtabula App. No. 2006-A-0033, 2007-Ohio-7130.
Sua sponte, cause consolidated with 2008-1094, State v. Baker, Summit App. No. 23840, 2008-Ohio-1909. It is further ordered that briefing in this cause and 2008-1094 shall be consolidated. The parties shall file two originals of each of the briefs permitted under S.Ct.Prac.R. VI and include both case numbers on the cover page of the briefs. The parties shall otherwise comply with the requirements of S.Ct.Prac.R. VI.
It is further ordered by the court that the Clerk shall issue an order for the transmittal of the record from the Court of Appeals for Summit County.
It is further ordered by the court, sua sponte, that Donald Gallick of Akron, Ohio is appointed counsel for appellant.